     EDDY HSU, ESQ. (BAR # 245390)
1    LAW OFFICE OF EDDY HSU
     1900 South Norfolk Street, Suite 350
2    San Mateo, CA 94403
     (650) 577-5950
3    Attorney for Debtor(s)
4                                UNITED STATES BANKRUPTCY COURT

5                                NORTHERN DISTRICT OF CALIFORNIA
                                                Case No. 18-52601 MEH
6    In Re:
                                                        Chapter 13
7    Michael Haroutun Miroyan,
                    Debtor.                         DECLARATION PURSUANT RULE 9006-
8                                                   1(c)(4)
              I, EDDY HSU, file this declaration pursuant to Local Rule 9006-1(c)(4) in support of
9
     Debtor’s Motion to Shorten Time.
10
        1. I, as Debtor’s Counsel, needs an Order to Shorten Time to shorten the Notice of Hearing
11            from 28 days to 2 days on my Motion to Withdraw as Counsel and to set the hearing for
12            January 10, 2019 at 9:30AM.
        2. I am unable to set the Motion to Withdraw hearing before Creditor’s Motion for Relief
13
              from Stay with such an Order Shortening Time.
14
        3. If I am unable to withdraw, the Debtor may not receive satisfactory representation in the
15            Motion for Relief from Stay. If I am allowed to withdraw, then Debtor may ask for a
16            continuance or present his own response to the Motion for Relief from Stay.

17      4. Regardless of the Order Shortening Time, I can no longer represent Debtor to his
              satisfaction due to irreconcilable differences.
18
        5. Debtor has not filed for prior extensions nor has he filed for prior bankruptcies.
19
        6. In my opinion, a Court order shortening time will not negatively affect Creditors because
20            Debtor should have his chance for satisfactory representation.

21      7. Communications with opposing counsel:
                 a. I spoke directly with Wayne Silver, esq., who represents Kai Family Trust and
22
                     filed the Request for Special Notice. Mr. Silver stated he would not oppose an ex
23
                     parte to shorten time.
24               b. I sent the following Creditors email regarding my request for an ex parte
25                   shortening time. As non-affected parties, I do not expect any opposition.


                            DECLARATION PURSUANT TO RULE 9006-1(c)(4) -- Page 1 of 2
                          i. Synchrony     Bank       c/o   PRA    Receivables    Management,    LLC
1
                             (claims@recovercorp.com)
2
                          ii. Resurgent Capital Services (POC #1-4) – askbk@resurgent.com
3                        iii. Ocwen Loan Servicing LLC (POC #6) BKTrusteeQueries@ocwen.com
4                  c. I left a message with the Franchise Tax Board (POC #5) at 916-845-4750
                      regarding my request for an ex parte shortening time. As a non-affected party, I
5
                      do not expect any opposition.
6
                   d. I called the Chapter 13 Trustee regarding my request for an ex parte shortening
7                     time. I left a message with Nannette Dumas, esq. As a non-affected party, I do
8                     not expect any opposition.

9
        8. I spoke directly with the Debtor and emailed him with notice of my ex parte request to
            shorten time and set the hearing for January 10, 2019 at 9:30 A.M.              Based on
10
            communications with Debtor, he did not agree to any of my requests.
11

12          I declare under penalty of perjury under the laws of the United States of America that the

13   foregoing is both true and correct. Executed this 7th day of January 7, 2019 in San Mateo,
     California.
14

15
                                                      /s/ Eddy Hsu
16                                                    EDDY HSU
                                                      Attorney for Debtor
17

18

19

20

21

22

23

24

25



                            DECLARATION PURSUANT TO RULE 9006-1(c)(4) -- Page 2 of 2
